COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00014-CV


In re S.T.                                  §    Original Proceeding

                                            §    From the 233rd District Court

                                            §    of Tarrant County (233-553020-14)

                                            §    June 12, 2015

                                            §    Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the petition for writ of mandamus filed by relator

S.T. We conditionally grant the relief requested in relator’s petition. We order the

trial court to (1) vacate its order denying S.T. summary judgment on his

declaratory judgment claim that Husband’s suit to rebut the presumption of his

paternity of the child and to adjudicate S.T.’s paternity of the child is barred by

limitations and (2) render summary judgment for S.T. on his claims. We also

order the trial court to delete the following from the agreed Order of Stipulations:

      4. Petitioner is not the father of [the child].

      5. Petitioner is not the biological father of [the child].
      6. Facts exist that conclusively establish Petitioner’s right to the relief
      of being able to challenge his paternity of [the child], pursuant to
      Texas Family Code Section 160.607(b)(2).

      Writ will issue only if respondent fails to comply with this court’s order.

      It is ordered that real party in interest R.B. shall pay all costs of this

proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston